DETAILED ACTION
This action is in response to communications filed 9/13/2021:
Claims 1-17 and 20-22 are pending
Claims 18-19 are cancelled
Claim objection is withdrawn
35 USC 112b rejection is withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Regarding claim 2, it recites “…based on a classification of the at least one audio source” should be “…based on the classification of the at least one audio source” because claim 1 already recites “respective classifications of the at least one or more audio sources….” 
	Regarding claims 3-4, they’re considered indefinite as they depend upon and indefinite parent claim.
	Regarding claim 21, it recites “…based on a classification of the at least one audio source” should be “…based on the classification of the at least one audio source” because claim 16 already recites “respective classifications of the at least one or more audio sources….” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laaksonen et al (US20140348342, hereinafter “Laaksonen”) in view of Avendano et al (US20110129095, hereinafter “Avendano”).	
Regarding claim 1, Laaksonen teaches an apparatus comprising at least one processor and at least one non-transitory memory including computer code for one or more programs, the at least one memory and the computer code configured, with the at least one processor (Fig. 1, processor, memory, and program code), to cause the apparatus at least to:
obtain audio signals related to one or more audio sources (¶9, audio signals are determined from at least one audio source); and
generate audio effect information for the one or more audio sources, wherein the audio effect information enables control of audio signal processing associated with the audio signals related to the one or more audio sources based, at least partially, on respective classifications of the one or more audio sources (¶26, spatial filters are determined and applied based on a viewing angle [wherein the viewing angle comprise determining a zoom, ¶14]; ¶53, UI is provided to control a spatial filtering region gain value; ¶136, an audio profile may comprise of spatial filtering characteristics to be applied to audio signals outside of the angle of view).
Laaksonen fails to explicitly teach and a zoom factor.
Avendano teaches and a zoom factor (Fig. 5, audio effects applied are a function of a “zoom factor”; see also ¶56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the audio processing apparatus (as taught by Laaksonen) with the zoom-based audio effect processing (as taught by Avendano). The rationale to do so is to combine prior art elements according to known methods to yield the result of improved audio capture (and playback) 
Regarding claim 2, Laaksonen in view of Avendano teaches wherein the apparatus is further configured to generate at least one of:
an identifier configured to identify at least one audio source from the one or more audio sources; or
at least one audio signalling processing effect to be applied based on a classification of the at least one audio source (Laaksonen, ¶91, 111, UI is provided to control the audio processing for producing an audio lensing or focusing effect; sounds are classified as those within the video scene or outside the video scene [i.e. inside or outside of the focus area/field of view]).
Regarding claim 3, Laaksonen in view of Avendano teaches wherein the at least one audio signalling processing effect comprises at least one of:
an emphasis in gain;
a de-emphasis in gain (Laaksonen, Fig. 6, ¶136, audio profile comprise of spatial filtering characteristics that can control the gain value of the audio signals captured);
an increase in spatial extent; or
a decrease in spatial extent (Avendano, ¶56, reverb helps the listener determine a spatial size by determining a distance between the listener and the audio object).
Regarding claim 4, Laaksonen in view of Avendano teaches wherein the classification of the at least one audio source is at least one of:
a first classification where the at one least audio source is within a first viewport for a first zoom factor and within a second viewport for a second zoom factor (Laaksonen, Fig. 7a, audio profile for audio sources within a first viewport/region and within a second viewport/region; ¶157; Avendano, Fig. 5, ¶56, determining spatial effects to be applied based on a “zoom factor”);

a third classification where the at least audio source is not within the first viewport for the first zoom factor and not within the second viewport for the second zoom factor (Laaksonen, ¶136, spatial filtering characteristics to be applied to audio signals outside of the angle of view – i.e. dampening/muting of said signals outside of view).
Regarding claim 5, Laaksonen in view of Avendano teaches where the apparatus is further configured to:
	analyse the audio signals to generate information related to the one or more audio sources (Laaksonen, ¶111, 119, directional audio processing is performed to generate information related to the audio sources); and
transmit the audio signals, the information related to the one or more audio sources and the audio effect information to at least one further apparatus (Laaksonen, Fig. 1, transceiver 13 capable of transmitting and receiving information; ¶144, audio signals and spatial filtering profile can be sent to another apparatus for audio playback or processing).
Regarding claim 6, Laaksonen in view of Avendano teaches wherein the apparatus is further configured to at least one of:
capture the audio signals (Laaksonen, Fig. 1, microphone 11); or
receive the audio signals from at least one audio capture apparatus (Laaksonen, Fig. 1, transceiver 13; ¶144).
Regarding claim 7, Laaksonen in view of Avendano teaches where the apparatus is further configured to:

transmit the at least one image with the audio signals, information related to the one or more audio sources and the audio effect information to the at least one further apparatus (Laaksonen, Fig. 1, transceiver 13; ¶159, audio and video data can be transmitted to another device for playback and/or processing).
Regarding claim 8, Laaksonen in view of Avendano teaches wherein the apparatus is configured to transmit the audio effect information as one of:
in-band information with the audio signals (Laaksonen, ¶141, spatial filter values are applied to the audio sources during playback); or
out-of-band information with the audio signals.
Regarding claim 9, Laaksonen in view of Avendano teaches an apparatus comprising at least one processor and at least one non-transitory memory including computer code for one or more programs, the at least one memory and the computer code configured (Laaksonen, Fig. 1, processor, memory, and program code), with the at least one processor, to cause the apparatus at least to:
receive at least one audio signal (Laaksonen, Fig. 1, transceiver 13);
receive information associated with at least one audio source (Laaksonen, Fig. 1, transceiver 13);
receive audio effect information, the audio effect information associated with the at least one audio source (Laaksonen, Fig. 1, transceiver 13; ¶159, audio, video, and effect information can be transmitted/received and played back); and
process the at least one audio signal based on the information, the audio effect information, a zoom factor (Avendano, Fig. 5, ¶56, audio processing performed based on a zoom indication and applying a respective “zoom factor” [e.g. reverb applied based on zoom indication]), and a classification of the at least one audio source (Laaksonen, ¶144, 159, audio signals can be received from a first 
Regarding claim 10, Laaksonen in view of Avendano teaches wherein the apparatus is further configured to:
determine a first viewport based on an obtained position and rotation (Laaksonen, ¶155, a first viewport/region can be determined from positional and/or rotational sensor inputs);
determine a second viewport based on the obtained position and rotation and a first zoom factor (Laaksonen, ¶155, a second viewport/region can be determined from positional and/or rotational sensor inputs; sensor inputs allow for determination of zoom factor, see ¶14; Avendano, Fig. 5, ¶56, audio processing performed based on a zoom indication and applying a respective “zoom factor” [e.g. reverb applied based on zoom indication]);
classify the at least one audio source based on the information associated with the at least one audio source, the first viewport, and the second viewport (Laaksonen, ¶91, 111, UI is provided to control the audio processing for producing an audio lensing or focusing effect; sounds are classified as those within the video scene or outside the video scene [i.e. inside or outside of the focus area/field of view]); and
select at least one audio signalling processing effect to be applied based on the classification of the at least one audio source (Laaksonen, ¶91, 111, UI is provided to control the audio processing for producing an audio lensing or focusing effect; sounds are classified as those within the video scene or outside the video scene [i.e. inside or outside of the focus area/field of view]).
Regarding claims 11-13, it is rejected similarly as claims 2-4, respectively.
Regarding claim 14, Laaksonen in view of Avendano teaches where the apparatus is further configured to:

apply the second viewport to the at least one image to generate an output image (Laaksonen, ¶155, apparatus comprise of position and orientation sensor [and capable of zoom, ¶14] to “apply” a viewport/region to the image; the second viewport/region is user-controlled); and
cause display of the output image (Laaksonen, Fig. 2, video output).
Regarding claim 15, Laaksonen in view of Avendano teaches where the apparatus is further configured to cause output of the processed at least one audio signal as a rendered audio signal (Laaksonen, Fig. 2, audio output).
Regarding claim 16, it is rejected similarly as claim 1. The method can be found in Laaksonen (¶9, method of audio processing).
Regarding claim 17, it is rejected similarly as claim 9. The method can be found in Laaksonen (¶9, method of audio processing).
Regarding claim 20, it is rejected similarly as claim 10. The method can be found in Laaksonen (¶9, method of audio processing). 
Regarding claim 21, it is rejected similarly as claim 2. The method can be found in Laaksonen (¶9, method of audio processing).
Regarding claim 22, it is rejected similarly as claim 5. The method can be found in Laaksonen (¶9, method of audio processing).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Monday-Thursday 6AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/QIN ZHU/Primary Examiner, Art Unit 2651